In an action for a judgment declaring, inter alia, that the plaintiff has a valid and enforceable easement over the defendant’s property, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered November 23, 1993, as denied her cross motion for summary judgment, and the plaintiff cross-appeals from so much of the same order as denied that branch of her motion which was for summary judgment on the issue of the identity of the property to be served by the easement.
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the order is reversed insofar as cross-appealed from, on the law, the plaintiff’s motion is granted in its entirety, and the matter is remitted to the Supreme Court, *638Westchester County, for the entry of an appropriate judgment declaring that the plaintiff has a valid and enforceable right-of-way in the easement over the defendant’s property; and it is further,
Ordered that the plaintiff is awarded costs.
We agree with the Supreme Court that the plaintiff’s predecessor-in-interest did not abandon her easement over the defendant’s property. However, we do not find that a question of fact exists as to the identity of the property to be served by the easement. The record supports the conclusion that the cottage on tax lot number 45 is the property to which the easement was meant to apply. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.